DETAILED ACTION
Priority
	This application claims priority from provisional application 61941123, filed 02/18/2014.
Status of Claims
	Claims 1-24 are pending.
	Claims 3-5, 7-9, 11, 13, 14, 16-18, 21, and 22 have been withdrawn from consideration.
Election/Restrictions
Applicant elected Species 1 (Figures 1-5) without traverse on 08/05/2020.

Specification
In response to the applicant’s amendments the objection to the specification has been withdrawn.
Claim Rejections - 35 USC § 112
In response to the applicant’s amendments the 112 rejections of claims 6 and 10 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 10, 12, 19, 20, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Stacchino et al (Stacchino) US 2006/0178740 A1.
Stacchino discloses the same invention being an annular frame for a prosthetic heart valve prosthetic comprising an annular frame (Figure 2) having in/outflow ends (top and bottom), a first row of angled struts defining the outflow end (second row from the top), a second row closer to the inflow end (second row from the bottom), a third row closer to the inflow end (bottom row), axial frame members bridging the first two rows comprising alternating commissure support 24 and axial struts 22.  The first row comprises at least 3 angled struts between the commissure supports and axial struts (Figure 2).
In regards to claims 10 and 12, Stacchino discloses the angle struts of the first and second rows have alternating upper and lower portions aligned in the same manner as claimed (Figure 2).
In regards to claim 19, the length of the commissure supports and axial struts can be measured in a variety of ways (along the medial/lateral curves and turns of the path of the member, following the radially arched/linear shape of the overall member, or using a straight axial line between the starting and ending points).  Therefore there is one length for each member (straight line between the starting and ending points) which can be considered to be equal to each other because they have the same starting and ending points.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacchino in view of Bladillah et al (Bladillah) US 2006/0095115 A1. 
	Stacchino discloses the frame substantially as claimed described above.  
	However, Stacchino does not disclose the use of an additional fourth row at the inflow end or the attachment of the commissure supports to the lower end of the first set of the first row and the upper end of the second set of ends of the second row.
Bladillah teaches the use of a prosthetic valve frame (Figure 9) comprising an additional fourth row of angle struts defining the inflow end (near reference number 10’) in the same field of endeavor for the purpose of providing additional length to the frame for anchoring to the implant site.  Bladillah further teach the use of a commissure supports and axial support members secured to the lower end of the first set of the first row and the upper end of the second set of ends of the second row (Figure 9) in the same field of endeavor for the purpose of providing a more open framework around the valve section permitting the frame to be more flexible about the leaflets.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to build the frame of Stacchino such that it comprises the additional fourth row inflow defining row and for the commissure supports and axial support members to be connected to the lower end of the first set of the first row and the upper .  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacchino in view of Artof et al (Artof) US 2006/0259137 A1. 
	Stacchino discloses the frame substantially as claimed described above.  
	However, Stacchino does not disclose the use of a first row comprising exactly 4 angled struts between two axial frame members.
Artof teaches the use of a prosthetic valve frame (Figure 7) comprising a first row of angle struts defining the inflow end (near reference number 27) comprising exactly 4 struts between adjacent axial frame members in the same field of endeavor.  The claimed number of angled struts within a specific row of an annular frame has not been defined within the applicant’s specification as having a criticality.  Accordingly a person of ordinary skill in the art would recognize the optimal number of angled struts per row would require no more than ordinary skill and routine experimentation.
	Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was filed to build the frame of Stacchino such that it comprises the first row with exactly 4 struts between adjacent axial frame members as an optimal number for flexibility and support.

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. The applicant argues that because the first row identified in the art rejection cannot be define an end of the frame because it is the second row from the end.  This is not persuasive because the claim requires the row to define the end the outer most edge of the frame.  The outflow end of the frame is an entire region not just a single point.  Additionally there can be numerous structures defining the end of the stent.  Accordingly both the second row from the end as well as the upper most row in Figure 2 both define the outflow end.
The applicant further argues that Stacchino fails to disclose the newly defined commissure supports and the axial struts.  As a preliminary note, the amendment replacing leaflet attachment members with the phrase commissure supports does not narrow the claims.  The new phrase requires the same structural elements (configured to attach to a leaflet).  It is nothing more than a change in wording.  With regards to the two different members the previous office action included a typo.  The axial supports should have been labeled 22 not 26.  However, with a quick review of Stacchino is abundantly clear that Stacchino discloses commissure supports 24 and axial struts 22 extending and alternating in the same manner as the applicant’s own invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/           Primary Examiner, Art Unit 3774